DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190248530):
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claim 3: Film store, film feed apparatus, film opening apparatus, cutting apparatus, welding apparatus;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Interpretations
Regarding Claims 16, 18, and 20, the phrase “the entire film supply apparatus” is understood as equivalent to “an entirety of the film supply apparatus”. This is being stated for clarity of the record, and does not constitute a lack of antecedent basis issue, thus no correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,273,031. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the examined claims are correspondingly anticipated by at least one of the patented claims of US Pat 10,273,031.
The table below represents an analysis of each of the independent claims, as compared with a respective patented claims of US Pat 10273031. Note that underlined portions correspond to limitations rephrased but regarded as equivalent, to the point where all limitations of each examined claim are anticipated by a corresponding patented claim.


Examined app 16391496
US Pat  10273031
1. A packaging apparatus for packaging at least one article with a tubular film, the packaging apparatus comprising: 

a frame; 

a film supply apparatus supported by the frame; 


a film covering apparatus supported by the frame; and 

a drive operably connectable to the film covering apparatus and at least part of the film supply apparatus to move the film covering apparatus and the at least part of the film supply apparatus relative to the frame, 




wherein the drive is configured to move only one of the film covering apparatus and the at least part of the film supply apparatus relative to the frame at one time.
15. A packaging apparatus for packaging at least one article with a tubular film, the packaging apparatus comprising: 

a frame; 

a film supply apparatus supported by the frame, the film supply apparatus including a subcomponent; 

a film covering apparatus supported by the frame; and 

a drive releasably connectable to: (1) the subcomponent to move the subcomponent relative to the frame, and (2) the film covering apparatus to move the film covering apparatus relative to the frame, 

[NOTE that patented “subcomponent” above fully anticipates “at least part of the film supply apparatus”]

wherein when the drive is connected to the subcomponent, the drive is configured to move the subcomponent relative to the frame, the drive is not connected to the film covering apparatus, and the drive is not configured to move the film covering apparatus relative to the frame, 
wherein when the drive is connected to the film covering apparatus, the drive is configured to move the film covering apparatus relative to the frame, the drive is not connected to the subcomponent, and the drive is not configured to move the subcomponent relative to the frame. 

[NOTE that the last paragraph of the patented Claim 15 fully anticipates the limitation “to move only one of … at one time”]


Examined app 16391496
US Pat  10273031
17. A packaging apparatus for packaging at least one article with a tubular film, the packaging apparatus comprising: 

a frame; 

a film supply apparatus supported by the frame; 


a film covering apparatus supported by the frame; 

a drive; 

a first drive coupling device operatively connectable to at least part of the film supply apparatus and the drive




 to enable the drive to move the at least part of the film supply apparatus relative to the frame and relative to the film covering apparatus; and 

a second drive coupling device operatively connectable to the film covering apparatus and the drive to enable the drive to move the film covering apparatus relative to the frame.
1. A packaging apparatus for packaging at least one article with a tubular film, the packaging apparatus comprising: 

a frame; 

a film supply apparatus supported by the frame, the film supply apparatus including a subcomponent; 

a film covering apparatus supported by the frame; 

a drive; 

a first drive coupling device operatively connectable to the subcomponent and the drive, 
[NOTE that patented “subcomponent” above fully anticipates “at least part of the film supply apparatus”]

such that the drive is configured to move the subcomponent relative to the frame and relative to the film covering apparatus; and 


a second drive coupling device operatively connectable to the film covering apparatus and the drive to enable the drive to move the film covering apparatus relative to the frame.


Examined app 16391496
US Pat  10273031
19. A method of operating a packaging apparatus, the method comprising: 




moving, by a drive, a film covering apparatus from a film covering apparatus operating position to a film covering apparatus maintenance position; and 












moving, by the drive, at least part of a film supply apparatus from a film supply apparatus operating position to a film supply apparatus maintenance position, 







wherein the drive moves only one of the film covering apparatus and the at least part of the film supply apparatus from its respective operating position to its respective maintenance position at one time.
16. A method of operating a packaging apparatus, the method comprising: 

(1) coupling a film covering apparatus to a drive; 

(2) moving, by the drive, the film covering apparatus from a film covering apparatus operating position to a film covering apparatus maintenance position; 

(3) uncoupling the film covering apparatus and the drive; 

(4) coupling a subcomponent of a film supply apparatus to the drive; and 

(5) without moving the film covering apparatus from the film covering apparatus operating position to the film covering apparatus maintenance position, 

moving, by the drive, the subcomponent from a film supply apparatus operating position to a film supply apparatus maintenance position.

[NOTE that patented “subcomponent” above fully anticipates “at least part of the film supply apparatus”]



[NOTE that the patented limitations “uncoupling … coupling … without moving the film covering apparatus … “ in patented Claim 16 fully anticipates the last paragraph of examined Claim 19: “moves only one of … at one time”]


Examined app 16391496
US Pat  10273031
Each dependent claim corresponds verbatim or almost verbatim to a patented claim. For illustration, see below

2. The packaging apparatus of claim 1, wherein the at least part of the film supply apparatus comprises a subcomponent of the film supply apparatus.

3. The packaging apparatus of claim 2, wherein the subcomponent comprises at least one selected from the group consisting of: a film store, a film feed apparatus, a film opening apparatus, a cutting apparatus, and a welding apparatus.
[Note correspondence between “subcomponent” and “at least a part”, discussed above]



3. The packaging apparatus of claim 1, wherein the subcomponent includes at least one selected from the group consisting of: a film store, a film feed apparatus, a film opening apparatus, a cutting apparatus, and a welding apparatus.
11. The packaging apparatus of claim 1, wherein the film supply apparatus includes at least one positioning coupling device releasably engageable to the frame. 
4. The packaging apparatus of claim 1, wherein the film supply apparatus includes at least one positioning coupling device releasably engageable to the frame.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20110146210 by Michels (hereinafter “Michels”).
Regarding Claim 1, Michels teaches a packaging apparatus (assembly shown in Fig. 1) for packaging at least one article (1 in Fig. 1) with a tubular film to be pulled over the article (Para 0010: “film is able to be fed as a tube of film”), the packaging apparatus comprising: 
a frame (comprising masts 6,7); 
a film supply apparatus (feed film carriage 8 comprising film-feed head 4, Figs. 1 and 5) supported by the frame;
a film covering apparatus (“pull-down device” 5 on carriage 9, Figs. 1 and 5) supported by the frame; and
a drive 21 operably connectable (compare relative position of film covering apparatus 5, as driven to take the different relative positions of Figs. 1 and 3) to the film covering apparatus 5 and at least part 4 of the film supply apparatus 8 (film-feed head 4 is at least a part of the film supply apparatus 8, Fig. 1) to move the film covering apparatus 5 (compare Figs. 1 and 3, showing a changed relative position of film covering apparatus 5, with respect to frame 6-7), and the at least part 4 of the film supply apparatus 8 (compare Figs. 1 and 3, showing a changed relative position of part 4, with respect to frame 6-7) relative to the frame; 
wherein the drive 21 is configured to move only one of the film covering apparatus 5 and the at least part 4 of the film supply apparatus 8 relative to the frame 6-7 at one time (in particular, moving at one time only the film covering apparatus 5, per Para 0044: “pull-down carriage 9 of the pull-down device 5 is first moved up against the film-feed head 4 from below”, describing the drive only moving the film covering apparatus 5 without the part 4 of the film supply apparatus 8).
[Note that the claim is not interpreted more narrowly than presently recited, to convey that the drive is configured to selectively/alternatively move only the film covering apparatus without the part, and to move only the part without the film covering apparatus; amending with such additional limitation will potentially overcome the above rejection].

Regarding Claim 19, Michels teaches a method of operating a packaging apparatus, the method comprising [note that chronological order of steps is not claimed]: 
moving, by a drive 21, film covering apparatus 5 (Fig. 1) from a film covering apparatus operating position (e.g. position of element 5 in Fig. 1) to a film covering apparatus maintenance position (position of element 5 in Fig. 3); 
moving, by the drive 21, at least part (film-feed head 4, see above) of the film supply apparatus 8 from a film supply apparatus operating position (position of element 4 in Fig. 1) to a film supply apparatus maintenance position (position of element 4 in Fig. 3; Para 0022: “film-feed head is held at the level of this lower maintenance position”)
wherein the drive 21 moves only one of the film covering apparatus 5 and the at least part 4 of the film supply apparatus 8 from its respective operating position to its respective maintenance position at one time (in particular, moving at one time only the film covering apparatus 5, per Para 0044: “pull-down carriage 9 of the pull-down device 5 is first moved up against the film-feed head 4 from below”, describing the drive 21 only moving the film covering apparatus 5 without the part 4 of the film supply apparatus 8).
[Note that the claim is not interpreted more narrowly than presently recited, to convey that the drive is configured to selectively/alternatively move only the film covering apparatus without the part, and to move only the part without the film covering apparatus; amending with such additional limitation will potentially overcome the above rejection].
Regarding Claim 20, Michels further teaches that moving at least part 4 of the film supply apparatus 8 comprises moving the entire film supply apparatus (compare Figs. 1 and 3, demonstrated movement of an entirety of the film supply apparatus 8, along with part 4 thereof, 

Regarding Claim 2, Michels further teaches that the at least part 4 of the film supply apparatus 8 comprises a subcomponent (“film-feed head 4”, see above) of the film supply apparatus 8.

Regarding Claim 3, Michels further teaches that the subcomponent 4 comprises at least one selected from the group consisting of: a film store, a film feed apparatus, a film opening apparatus, a cutting apparatus, and a welding apparatus (Para 0039: “film-feed head 4 can be moved in the vertical pull-down direction”, thus film-feed head 4 is a film feed apparatus, and/or a film opening apparatus).

Regarding Claim 11, Michels further teaches that the film supply apparatus 8 includes at least one positioning coupling device releasably engageable to the frame (upper latch 23 in Fig. 5, see latch operation in Fig. 7 and Para 0046).

Regarding Claim 12, Michels further teaches that raising the at least part 4 of the film supply apparatus 8 relative to the frame 6-7 enables disengagement of the at least one positioning coupling device from the frame (latch 23 is disengaged by an upward motion of - at least part of the film supply apparatus -  4 – Para 0044: “pull-down carriage 9 of the pull-down device 5 is first moved up against the film-feed head 4 from below in order to move the film-feed head 4 downward. In the process, a latch 23 of the film-feed head 4, described in more detail below, is released”).

Regarding Claim 13, Michels further teaches that the film covering apparatus 5 includes at least one positioning coupling device releasably engageable to the frame (lower latch 23 in Fig. 5, see latch operation in Fig. 7 and Para 0046) .

Regarding Claim 14, Michels further teaches that the positioning coupling device (lower latch 23 discussed above ) is releasably engageable to the frame 6-7 at any of a plurality of different locations on the frame (any of the plurality of recesses / “anti-drop notches 30”, Para 0047, Fig. 3).

Regarding Claim 15, Michels further teaches that the drive 21 is operably connectable to the film covering apparatus 5 (compare relative positions of apparatus 5 in Figs. 1 and 3, demonstrating connectivity of the drive 21 to the film covering apparatus 3, as a change in relative position is effected by the drive. Also Paras 0039, 0044) and at least part 4 of the film supply apparatus 8 (compare relative positions of part 4 in Figs. 1 and 3, demonstrating connectivity of the drive 21 to the part 4, as a change in relative position is effected by the drive. Also Paras 0039, 0044) to lower the film covering apparatus 5 and the at least part 4 of the film supply apparatus 8 relative to the frame 6-7 from respective operating positions (upper, as in Fig. 1) to respective maintenance positions  (lower, as in Fig. 3), wherein the drive 21 is configured to lower only one of the film covering apparatus 5 and the at least part 4 of the film supply apparatus 8 relative to the frame 6-7 (in particular, only film covering apparatus 5, if not carrying the film supply apparatus 8 with it), from its respective operating position (of Fig. 1) to its respective maintenance position (of Fig. 3) at one time.
[Note that the claim is not interpreted more narrowly than presently recited, to also convey that the drive is configured to also lower only part without the film covering apparatus at one time; amending with such additional limitation will potentially overcome the above rejection].

Regarding Claim 16, Michels further teaches that the drive 21 is operably connectable to the entire film supply apparatus 8 to move the entire film supply apparatus 8 relative to the frame 6-7 (compare Figs. 1 and 3, demonstrating vertical movement of the entire film supply apparatus 8 as driven by drive 21, details above), wherein the drive 21 is configured to move only one of the film covering apparatus 5 and the film supply apparatus 8 relative to the frame 6-7 (in particular, only film covering apparatus 5, when not carrying the film supply apparatus 8 with it) at one time,.
[Note that the claim is not interpreted more narrowly than presently recited, to also convey that the drive is configured to also move only the film supply apparatus without the film covering apparatus at one time; amending with such additional limitation will potentially overcome the above rejection].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach all limitations of the following claims, particularly:
Claim 4 and 17 (similar limitations, different dependency): the first drive coupling device operatively connectable to a part of the film supply apparatus and the drive, to enable the drive to move [i.e. move vertically, as the only direction disclosed/enabled by the disclosure , particularly in light of: “movable in the vertical direction”-Para 0003; “gravity”-Para 0027, “heaviest”-Para 0019] the at least a part of the film supply apparatus relative to the frame, and relative to the film covering apparatus. 
For illustration and contrast, US Pub 20110146210 by Michels teaches a first drive coupling device operatively connectable to at least part of the film supply apparatus 8 (film-feed head 4 is at least a part of the film supply apparatus 8, Fig. 1) and a drive 21 (coupling between the drive 21 and part 4 includes upper latch 23 shown in Figs. 5 and 7 and/or the mechanical HOWEVER, Michel’s apparatus is unable to move the part 4 relative to the film covering apparatus 5 (see Figs. 1 and 5 and Paras 0039, 0044).
Since the prior art (e.g. Michels, Lachenmeier, etc.) teaches apparatuses and methods lacking said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-10 and 18 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20090272080  by Lachenmeier teaches a similar packaging apparatus/method  as claimed (see film supply apparatus 4 and film covering apparatus 7 supported and moving relative to frame 6 (Figs. 2-3, 5-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Examiner, Art Unit 3731